Citation Nr: 0214068	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purposes of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

Appellee not represented.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired from active service in June 1977.  He 
died in December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California that the 
appellant was no longer entitled to VA death benefits as the 
veteran's surviving spouse.

The Board notes that this is a contested claim.  
Specifically, the appellee, who is the veteran's legal widow 
and has been recognized as the surviving spouse of the 
veteran for VA purposes, contests the appellant's claim for 
recognition as same (as such would eliminate her entitlement 
to death benefits).  The appellee has been notified of all 
pertinent communications between the VA and will receive a 
copy of this determination.





FINDINGS OF FACT

1.  The veteran and the appellee were married in April 1987; 
they were never divorced.

2.  The veteran and the appellee separated due to the 
veteran's misconduct.

3.  The veteran and the appellant were "married" in the 
Philippines in January 1988.

4.  The appellant and the veteran were not legally married, 
nor did they have a deemed valid marriage for VA purposes, at 
the time of the veteran's death.


CONCLUSION OF LAW

The appellant may not be recognized by the VA as the 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant is appealing a 
determination by the RO that the appellant was not entitled 
to VA death benefits.  The RO ultimately denied the 
appellant's claim based on a finding that she did not have a 
"deemed valid" marriage to the veteran at the time of his 
death.

In order to be entitled to death benefits as a "surviving 
spouse" of the veteran, the claimant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage until the date of the veteran's death, except where 
there was a separation due to misconduct of, or procured by, 
the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a). 

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the reported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

In this case, the Board observes that the appellee and the 
veteran were married in Honolulu, Hawaii, in April 1987.  
Records from the VA in June 1987 indicate VA had recognized 
his marriage to the appellee in a communication dated June 
1987.  The veteran had divorced his previous spouse in 
September 1985.  In an April 1999 statement, the appellee 
indicated that she and the veteran had separated in May 1988.  
It was noted that the veteran had an alcohol problem and that 
he left to check himself into a treatment center for help 
with this problem.  The appellee indicated that all of his 
possessions were left with her.  However, the veteran failed 
to return.

The veteran and the appellant participated in a "marriage" 
ceremony in the Philippines in January 1988, although the 
veteran's marriage to the appellee had not been legally 
terminated.

In an April 1996 rating determination, service connection for 
the cause of the veteran's death was granted by the RO.  The 
appellant was initially recognized as the spouse of the 
veteran.  In August 1998, the RO received a claim from the 
appellee.  In September 1998, the appellee contacted the RO 
and indicated that they had separated due to the alcoholism 
of the veteran.  The appellee stated that she had no 
knowledge of the marriage between the veteran and the 
appellant.

In October 1998, the appellant stated that she did not have a 
copy of the divorce decree to the marriage of the appellee 
and the veteran.  It was indicated that she was never aware 
of the marriage to the appellee.  The appellant stated that 
she lived with or was married to the veteran for almost eight 
years. 

In April 1999, the RO contacted the custodian of records for 
the State of Hawaii in an effort to find any divorce 
proceedings between the veteran and the appellee.  In a July 
1999 response, the State of Hawaii reported that no such 
records regarding the appellee and the veteran were found.  

At a hearing held before a hearing officer at the RO in 
October 1999, the appellant testified that she was aware of 
prior divorces but was not aware of the marriage to appellee.  
When asked if the veteran had a drinking problem, the 
appellant responded that the veteran loved to drink.  It was 
also contended that it was impossible for the veteran and the 
appellee to have been together until approximately May of 
1988 because the appellant and the veteran were married in 
January of 1988.  She stated that at no time after the 
marriage was she ever separated from the veteran.  It was 
also stated that the veteran had been very sick almost every 
month until 1995.

In February 2000, the appellant submitted the veteran's last 
will and testament, indicating that she was the beneficiary.  
A statement of the case was issued to both the appellant and 
the appellee in July 2000.  Payment was stopped to the 
appellant in October of 2000.  The appellant filed a 
substantive appeal in August of 2000.  In August 2000, the 
appellant withdrew her request for a hearing before the 
Board. 

The Board will not dispute the appellant's contention that 
she was not aware of the marriage with the appellee in April 
1987.  However, the evidence of record clearly indicates that 
the marriage did take place and there is absolutely no 
evidence to indicate that the veteran ever divorced the 
appellee.  The statements from the appellee that she 
separated from the veteran due to his misconduct caused by 
alcoholism have not been directly disputed by the appellant.  
While there is a dispute regarding when the veteran left the 
appellee, this dispute does not refute the central contention 
that the appellee and the veteran were separated due to the 
misconduct of the veteran caused by his drinking.  The Board 
finds the statements of the appellee in this regard to be 
consistent with the facts of this case.  The appellant 
specifically indicated that she met the veteran in a 
hospital.  

Based on the evidence cited above, the Board finds that the 
preponderance of the evidence supports the conclusion that 
the veteran's separation from the appellee was due to his 
misconduct.  It is also found that the veteran and the 
appellee separated due to the veteran's misconduct.  As the 
veteran and the appellee were never divorced, the veteran was 
not legally married to the appellant, nor did they have a 
deemed valid marriage for VA purposes at the time of the 
veteran's death.  The appellee is therefore properly 
recognized by VA as the surviving spouse of the veteran, as 
she is the veteran's legal widow and the requirements of 
continuous cohabitation on her part was met in this case, 
i.e., the separation was due to the veteran's misconduct.  As 
such, the appellant's marriage to the veteran does not meet 
the criteria of having been a "deemed valid" marriage for VA 
purposes.  See 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Finally, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (a)).  The VCAA and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

The RO has gone to great lengths to develop the record and 
has contacted various sources in efforts to assist the 
appellant in the development of her case.  The appellant and 
appellee have been notified of the applicable laws and 
regulations.  Discussions in the rating decision and 
statement of the case have informed both of the information 
and evidence necessary to establish entitlement to the 
benefit sought.  The notice requirements of the VCAA are met.  
The communications noted have provided the appellant with a 
specific explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in light of the extensive efforts already made, 
further attempts at development are not justified. 

ORDER

The appeal is denied.


		
	M. L. Nelsen					
	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

